PER CURIAM.
The Court having considered the record, the briefs and the oral argument of the parties upon the petitions to review *790the decisions of the Tax Court herein, and it appearing that there is substantial evidence to support the findings of the Tax Court and that the findings are not in any respect clearly erroneous (Dough-erty v. Commissioner, 6 Cir., 1954, 216 F.2d 110);
It is ordered, upon the findings of fact and the well reasoned opinion of the Tax Court, 1957,-T.C.-, that the decisions of the Tax Court are hereby affirmed.